UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 15, 2011 CABELA’S INCORPORATED (Exact name of registrant as specified in its charter) Delaware 1-32227 20-0486586 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) One Cabela Drive, Sidney, Nebraska (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(308) 254-5505 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. Financial information for August 2011 related to notes issued by Cabela’s Credit Card Master Note Trust is being furnished as an exhibit to this report. Item 9.01Financial Statements and Exhibits. (d) Exhibits. 99 Cabela’s Credit Card Master Note Trust Financial Information SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CABELA’S INCORPORATED Dated:September 15, 2011 By: /s/ Ralph W. Castner Ralph W. Castner Executive Vice President and Chief Financial Officer INDEX TO EXHIBITS Exhibit No. Description 99 Cabela’s Credit Card Master Note Trust Financial Information
